CATES, Judge.
This appeal comes from the Circuit Court of Crenshaw County from a judgment of conviction of the misdemeanor charge of driving while intoxicated.
The only question was whether or not (1) the circumstance of Prescott’s weaving back and forth across the center line and berm as he drove on a road in Crenshaw County toward Coffee County, (2) the circumstances of his falling out of his car when it stopped in Coffee County and (3) *671a highway patrolman smelling alcohol1 on his breath at that latter time constituted sufficient evidence to show that the offense occurred in Crenshaw County.
After a careful review of the State’s evidence, we consider that the jury’s verdict is based upon sufficient evidence. Moreover, no point on venue was raised under Circuit Court Rule 35.
Under the requisites of Code 1940, T. 13, § 66 (third sentence), we shall not prolong this opinion.
The judgment below is
Affirmed.

. This officer did not see Prescott take a drink after he stopped his car. The pursuit was close if not hot.